Mr. Chief Justice Dunn delivered the opinion of the court : The only point argued on this appeal is, that the circuit court erred in decreeing the registration of the appellee’s title without requiring reimbursement of taxes and a special assessment paid by the appellant while he held a certificate of tax sale, upon which the time for the execution of a deed subsequently expired without any deed being taken. The question is decided against the appellant in Kelle v. Egan, 255 Ill. 45. Decree affirmed.